EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Trimol Group, Inc. (the “Company”) on Form 10-Q for the period ended March 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Chief Executive Officer of the Company hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods covered in the Report. No purchaser or seller of securities or any other person shall be entitled to rely upon the foregoing certification for any purpose.The undersigned expressly disclaims any obligation to update the foregoing certification except as required by law. /s/ Boris Birshtein Boris Birshtein Chief Executive Officer TRIMOL GROUP, INC. May 21, 2010 [A signed original of this written statement required by Section 906 has been provided to Trimol Group, Inc. and will be retained by Trimol Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.]
